WISEMAN, P.J.,
concurring in part and dissenting in part.
11 For the reasons enumerated below, I would affirm the trial court's order without modification. I concur with the Majority that the trial court was correct in denying Warren's request to approve the contingency fee contract as being unreasonable, whether the percentage was 88% or 40%, From the description in the record, this settlement conference does not appear any more rigorous than any other settlement conference in federal court, where one must be prepared to summarize the evidence and argue the law to the settlement judge to effect the most positive settlement terms for one's client. The evidence does not support finding this settlement conference to be the equivalent, either in substance or procedure, of an evidentiary hearing or trial, as contemplated by the contract, particularly when the judge merely told the parties to go outside and settle the case. I also agree that there is no basis on which to deny Warren a fee altogether, and the trial court correctly denied Guardian's request to do so.
12 After reviewing the circumstances here, however, I part company with the Majority when it concludes that the fee of almost $99,000 that Warren has received is reasonable (and therefore equitable). The record establishes the following: _
1. Warren began work on the matter for which he seeks compensation - of $175,000 in fees and expenses in late March 2001 when MetLife contacted him about accepting service in the in-terpleader case. As <the Majority notes, Warren admitted in his testimony that he charged no fee for services related to this matter rendered before his acceptance of service in the inter-pleader case in late March 2001.
2, - On May 8, 2001, Judge Weiner, in a ~ ' eonference call with all counsel, set the case for settlement conferencé in Philadelphia on June 19, 2001, which was later reset for July 19, 2001.
3. The case was settled that evening after the settlement conference and 'on ex- . actly the terms Warren proposed in his letter to Wentworth the day before the settlement conference, July 18, 2001.
4. Warren states that Guardian agreed verbally to a contingent fee arrangement in late April or early May 2001. The written fee agreement was entered into on May 11, 2001. Although events transpired over a 4-month period (March to July 2001), it appears that most of the work, and certainly almost all of the substantive work, occurred over the 2-2% month period from May to July 2001.1
5. If Warren's reasonable fee award is $99,000, this represents a fee of $25,000 a month for four months' work.
6. Repeatedly denying having any time records, Warren produced none, and he completely failed, using documents or otherwise, to estimate or reconstruct his time for this relatively short period of representation, or for any of his representation of Guardian or Ward. He offered no evidence on the time or labor required to perform the services he rendered. Warren argues on appeal that although the "hours *1150spent" criterion in State ex rel. Burk v. City of Oklahoma City, 1979 OK 115, 598 P.2d 659, applies in this case, it is "but one of twelve criteria."
It appears that the work performed consists essentially of drafting Guardian's answer, correspondence to other counsel, some phone calls with counsel, the court, and the client, the Philadelphia settlement conference, and paperwork to conclude the settlement.
Warren also presented no evidence regarding the skill required to perform the legal services properly, the likelihood of preclusion of other employment by this representation, or fees awarded in similar cases.
9. Warren offered no evidence regarding his hourly rate.
10. Local counsel in the Philadelphia federal case charged at the rate of $150 an hour and received $2,500 for his services in the case.2
T3 Based on these cireumstances, I conclude the following legal precepts apply:
1. As noted by the Majority, the trial court has broad, equitable powers to review contingent fee contracts executed by a guardian on behalf of a ward. See In re Guardianship of Stanfield, 2012 OK 8, 276 P.3d 989.
2. Because the trial court enjoys such broad powers of equity, its decision may not be reversed or modified unless the decision is shown to have been the result of an abuse of that broad discretion, that is, when the decision is "clearly contrary to the weight of the evidence or to some governing principle of equity jurisprudence." Fedges v. Hedges, 2002 OK 92, ¶ 10, 66 P.3d 364.
3. It is widely accepted that the trial court is in a much better position to judge the credibility of the witnesses and the weight to be given their testimony than the appellate court which does not have the benefit of that firsthand view and must rely on the cold record. This is an instance, for that reason, where the trial court's decision should be given the appropriate deference. "When the evidence, as here, is conflicting, we defer to the judgment of the trial court, which is in the best position to observe the behavior and demeanor of the witnesses and to judge their credibility." Parnell v. Parnell, 2010 OK CIV APP 74, ¶ 11, 239 P.3d 216; see also Mueggenborg v. Walling, 1992 OK 121, ¶ 7, 836 P.2d 112; Brown v. Brown, 1993 OK CIV APP 142, ¶ 3, 867 P.2d 477.
4. Warren may not escape his burden to provide the court with baseline evidence of his time and hourly rate by refusing to do so and then object when the fee is lowered.
5. The cases cited by the Majority regarding the application of the factors in Burk and Rule 1.5 of the Rules of Professional Conduct, 5 0.8.2011, ch. 1, app. 3-A, require this Court to state affirmatively that these factors apply in determining the amount of a reasonable attorney fee for services rendered to this Guardian and Ward.
6. The nature of the relief sought demands discussion by the Majority of the relationship between the factors in Burk and Rule 1.5 and the concept of quantum meruit. Is quantum meruit simply the amount of time reasonably necessary to perform the services multiplied by the reasonable hourly rate, or is it that lodestar calculation plus consideration of the other Burk and Rule 1.5 factors? In Sneed v. Sneed, 1984 OK 22, ¶ 5, 681 P.2d 754, the Oklahoma - Supreme - Court | states: "The hourly rates of compensation should be determined; then an additional attorney fee should be based on the following criteria: [the 12 Burk factors]." (footnote omitted).
7. The fact that the resulting reasonable fee as calculated by the trial court ($41,847) will require the attorney to refund part of his fee as excessive cannot be given consideration in deter*1151mining what is equitable for the Guardian and Ward.
T4 Based on the foregoing, I respectfully dissent from the Majority's view that the award must be modified to reflect that the trial court should have awarded the amount that Warren has been paid, nearly $99,000. The Majority states that "no evidence was presented that 10% was equitable" as awarded by the trial court. If this is so, there is likewise no evidence that $99,000 represents the reasonable value of Warren's services (quantum meruit) and is therefore an equitable fee.
15 The trial court's well-reasoned and well-founded determination as to this contested attorney fee was neither clearly against the weight of the evidence nor contrary to established equitable principles, and I would affirm its decision without modification. I therefore concur with the Majority in part and dissent in part.

. The Majority appears to try to extend this period of representation back to 1998 which the record does not support, because Warren himself testified that either he was not representing Guardian and Ward or he did not charge them for that work and, that he did not bill them because he was "trying to help [Guardian and Ward] out on this case because [Warren] knew they had that judgment against them for $572,000." _ August 29, 2012, Tr. at 174, 177-178, and 182. The only position supported by the record is that the fee being pursued in this appeal is for representation from March 2001 to the conclusion of the case.


. Petitioner's Exhibits 47 and 49.